The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed December 07, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 14-25 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Shimanaka (US 2011/0087394 A1) teaches a control apparatus of hybrid vehicle has a drive mode change section, a deceleration detection section, an engine stall prevention control section, an engine stall prediction section, and an engine stall avoidance control section. The drive mode change section changes drive modes of EV drive mode, HEV drive mode and WSC drive mode according to a vehicle travel state. The engine stall prevention control section performs a coast- down shift which changes a transmission ratio of an automatic transmission to a lower transmission ratio upon deceleration of the vehicle. The engine stall prediction section predicts whether or not an engine stall occurs, during a travel in a HEV drive mode. The engine stall avoidance control section disengages at least one of first and second engagement elements when the occurrence of the engine stall is predicted by the engine stall prediction section.
Regarding independent claim 14, Shimanaka taken either independently or in combination with the prior art of record fails to teach or render obvious wherein, during the travel with the internal combustion engine (2) running and the separating clutch (7) engaged, either a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is unactuated, or the gas pedal of the hybrid vehicle is unactuated and the brake pedal is unactuated or slightly actuated when the hybrid vehicle is also in a crawling operation in conjunction with the other claim limitations.
Regarding independent claim 25, Shimanaka taken either independently or in combination with the prior art of record fails to teach or render obvious wherein the control unit is configured such that, during the travel with the internal combustion engine (2) running and the separating clutch (7) engaged, either a gas pedal of the hybrid vehicle is actuated and a brake pedal of the hybrid vehicle is unactuated, or the gas pedal of the hybrid vehicle is unactuated and the brake pedal is unactuated or slightly actuated when the hybrid vehicle is also in a crawling operation in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668